                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS


 STEVEN F. HOTZE et al.,                            )
                                                    )
                  Plaintiffs,
                                                    )
                                                    )
                          v.
                                                    )      Civil   Action    No.   4:20-cv-2104
 GOVERNOR GREG ABBOTT,                              )
 in his individual capacity,                        )
 THE STATE OF TEXAS,                                )
 TEXAS HEALTH AND HUMAN SERVICES                    )
 COMMISSION                                         )
 (Texas HHSC),                                      )
 TEXAS DEPARTMENT OF STATE HEALTH                   )
 SERVICES                                           )
 (Texas DSHS),                                      )
 PHIL WILSON,                                       )
 in his official capacity as Executive Director of  )
 Texas DSHS, JOHN WILLIAM HELLERSTEDT, )
 MD,in his official capacity as Commissioner of the )
 Texas DSHS, MAYOR SYLVESTER TURNER,                )
 in his official capacity as Mayor of the City of   )
 Houston, Texas, and                                )
 HOUSTON FIRST CORPORATION,                         )
                                                    )
          Defendants.                               )
                                                    )
                                                    )

PLAINTIFFS’ EMERGENCY MOTION FOR RECONSIDERATOIN OF THE DENIAL
  OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING
                            ORDER

TO THE HONORABLE UNITED STATES DISTRICT COURT:
       COME NOW PLAINTIFFS STEVEN F. HOTZE, HON. JOSH FLYNN, HON. CATHIE

ADAMS, AL HARTMAN, GREG BLUME ET AL. (“Plaintiffs”) in the above-referenced cases

and file this Emergency Motion for Reconsideration of the Denial of Plaintiffs’ Emergency Motion

for Temporary Restraining Order and against Defendants Mayor Sylvester Turner in his official

capacity (“Turner”) and Houston First Corporation (collectively, “Houston Defendants”).


                                               1
       On July 15, 2020, this Court held a hearing on Plaintiffs’ Emergency Motion for

Temporary Restraining Order. At that time, the Republican Party of Texas was not a party to this

action. The first day of the Republican Party of Texas’s attempt to have a virtual convention was

a disaster because a virtual platform cannot support the work the Republican Party of Texas does

at its convention. Plaintiff Republican Party of Texas was unable to conduct business and hold

elections necessary for the Republican Party of Texas to organize for the upcoming elections. See

Exhibit A, Declaration of James Dickey.


        Plaintiffs are simultaneously filing for leave to add the Republican Party of Texas as a

Plaintiff. In light of this new development, Plaintiffs request that the Court reconsider Plaintiffs’

Emergency Motion for Temporary Restraining Order. Plaintiffs respectfully request that this

Court immediately enjoin the Houston Defendants from violating Plaintiffs’ constitutional rights

by canceling the Texas Republican Convention set for July 16-18 in Houston, Texas.


       As Plaintiffs argued in their Emergency Motion for Temporary Restraining Order, the

Houston Defendants’ actions in canceling the Texas Republican Convention have violated

Plaintiffs’ constitutional rights. Plaintiffs are likely to succeed on the merits of their claims and

the balance of interests favors granting a temporary restraining order. Accordingly, the requested

Temporary Restraining Order and Preliminary Injunction should be granted and the Houston

Defendants should be enjoined from canceling the Texas Republican Convention. Further,

Plaintiffs request that the George R. Brown Convention Center be made available to Plaintiffs on

Saturday and Sunday, July 18-19, 2020, and, if necessary, the George R. Brown Convention Center

be made available Saturday and Sunday, July 25-26, 2020 and the Houston Defendants be enjoined

from preventing the same.



                                                 2
Respectfully submitted,

/s/ Jared R. Woodfill
Jared R. Woodfill
State Bar No. 00788715
WOODFILL LAW FIRM, P.C.
3 Riverway, Suite 750
Houston, Texas 77056
Tel: (713) 751-3080
Fax: (713) 751-3058
woodfillservice@gmail.com (service)
jwoodfill@woodfilllaw.com (non-service)
Counsel for Plaintiffs




   3
                             CERTIFICATE OF CONFERENCE

      On July 17, 2020, the undersigned attorney called Defendants’ counsel attempted to contact
Defendants’ counsel to confer regarding the above motion.

                                                    /s/ Jared Woodfill
                                                    Jared Woodfill


                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document was served via
electronic mail on the following counsel for Defendants on this 17 th day of July 2020:



                                                    /s/ Jared Woodfill
                                                    Jared Woodfill




                                                4
